 



Exhibit 10.1
AMENDMENT No. 1 TO AMENDED AND RESTATED
PURCHASE AGREEMENT DCT-021/03
This Amendment No. 1 to Amended and Restated Purchase Agreement DCT-021/03,
dated as of June 1, 2007 (“Amendment No. 1”) relates to the Amended and Restated
Purchase Agreement DCT-021/03 (the “Purchase Agreement”) between Embraer —
Empresa Brasileira de Aeronáutica S.A. (“Embraer”) and US Airways Group, Inc.
(“Buyer”) dated June 13, 2006 as amended from time to time (collectively
referred to herein as “Agreement”). This Amendment No. 1 is between Embraer and
Buyer, collectively referred to herein as the “Parties”.
This Amendment No. 1 sets forth additional agreements between Embraer and Buyer
related to changes in the Additional Aircraft delivery date.
Except as otherwise provided for herein, all terms of the Purchase Agreement
shall remain in full force and effect. All capitalized terms used in this
Amendment No. 1 which are not defined herein shall have the meaning given in the
Purchase Agreement. In the event of any conflict between this Amendment No. 1
and the Purchase Agreement, the terms, conditions and provisions of this
Amendment No. 1 shall control.
WHEREAS, Embraer and Buyer wish to defer the date by which Buyer must confirm
the Block 1 Additional Aircraft and revise the Additional Aircraft delivery
stream according.
NOW, THEREFORE, for good and valuable consideration which is hereby acknowledged
Embraer and Buyer hereby agree as follows:
1. Additional Aircraft delivery schedule:
1.1 Article 1.2 of Attachment “E” to the Purchase Agreement shall be deleted and
replaced by the following:
“1.2 Additional Aircraft, subject to confirmation by Buyer

          Additional   Contractual Delivery     Aircraft #   Month   Block # 26
**   **     27   **     28   **   ** 29   **     30   **     31 **   **     32  
**     33   **   ** 34   **     35   **     36 **   **    

 

** Confidential Treatment Requested.       Amendment No. 1 to Purchase Agreement
DCT-021/03   Page 1 of 3

 



--------------------------------------------------------------------------------



 



          Additional   Contractual Delivery     Aircraft #   Month   Block # 37
  **     38   **   ** 39   **     40   **     41 **   **     42   **     43   **
  ** 44   **     45   **     46 **   **     47   **     48   **   ** 49   **    
50   **     51 **   **     52   **     53   **   ** 53   **     55   **     56
**   **   ** 57   **    

Buyer to provide confirmation to Embraer of its intention to purchase each block
of Additional Aircraft (above identified as of Block **) ** before the
Contractual Delivery Month of the first aircraft in each block of Additional
Aircraft. **.
Notwithstanding the terms of the preceding paragraph, Block #1 shall be
confirmed by Buyer on or before **.”
1.2 Article 21.1 of the Purchase Agreement shall be revised on the second line
of such article by substituting the date of ** for the date of **.
2. Miscellaneous
All other terms and conditions of the Purchase Agreement, which are not
specifically amended or modified by this Amendment No. 1, shall remain in full
force and effect without any change.
 

** Confidential Treatment Requested.    

[Signature page follows]

      Amendment No. 1 to Purchase Agreement DCT-021/03   Page 2 of 3

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, EMBRAER and BUYER, by their duly authorized officers, have
entered into and executed this Amendment No. 1 to Purchase Agreement to be
effective as of the date first written above.

                  EMBRAER — Empresa Brasileira de       US Airways Group, Inc.
Aeronáutica S.A.            
 
               
By
  /s/ Satoshi Yokota       By   /s/ Thomas T. Weir
 
               
Name:
  Satoshi Yokota       Name:     Thomas T. Weir
Title:
  Executive Vice President       Title:    Vice President and Treasurer
 
  Technology Development            
 
  and Advanced Design            
 
               
By
  /s/ José Luís D. Molina            
 
               
Name:
  José Luís D. Molina       Date:   May 29, 2007
Title:
  Vice President Contracts       Place:   Tempe, Arizona
 
  Airline Market            
Date:
  June 1, 2007            
Place:
  São José dos Campos, Brazil            
 
               
Witness:
  /s/ Carlos Martins Dutra       Witness:   /s/ John Ferlise
 
               
 
               
Name:
  Carlos Martins Dutra       Name:   John Ferlise
 
               

      Amendment No. 1 to Purchase Agreement DCT-021/03   Page 3 of 3

 